—In a matrimonial action in which the parties were *392divorced by judgment entered April 13, 1992, the father appeals from (1) so much of an order of the Supreme Court, Nassau County (Kohn, J.), dated July 28, 1998, as denied his motion for custody of the parties’ children, to adjudicate the mother in contempt, and to compel her to enter arbitration, and (2) an order of the same court dated October 16, 1998, which denied his motion for reargument.
Ordered that the appeal from the order dated October 16, 1998, is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated July 28, 1998, is affirmed insofar as appealed from, without costs or disbursements.
Where, as here, there is no indication that a change in custody will substantially enhance the child’s welfare, and the custodial parent is not shown to be unfit or less fit to continue as the custodian, the custody arrangement in place should not be disturbed (see, Obey v Degling, 37 NY2d 768, 770; Matter of Muzzi v Muzzi, 189 AD2d 1022). Contrary to the father’s contention, he failed to provide any evidence that there was “a change in circumstances” warranting a hearing on the issue of custody (see, Matter of Ann C. v Debra S., 221 AD2d 338; Lenczycki v Alexander, 209 AD2d 480, 481). Further, disputes between former spouses over child custody and visitation are not subject to arbitration (see, Lipsius v Lipsius, 250 AD2d 820; Cohen v Cohen, 195 AD2d 586; Glauber v Glauber, 192 AD2d 94).
The father’s remaining contentions are without merit. Ritter, J. P., Santucci, Thompson and McGinity, JJ., concur.